PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered August 31, 2006, in Duval County Circuit Court case number 16-2005-CF-6300-AXXX-MA, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). The court notes that the transcript of the sentencing hearing reflects that the trial court has appointed the Public Defender to represent petitioner on appeal. To the extent it has not already done so, the circuit court is directed to enter a written order of appointment.
DAVIS, PADOVANO, and HAWKES, JJ., Concur.